DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed breastmilk expression system (claims 1, 3, 5) and method for operating a breastmilk expression system (claims 22-24).
The closest prior art of record is Aalders (WO/2015/014643, hereinafter “Aalders”); Hill et al (U.S. Pat. 6,629,525, hereinafter “Hill”); Sutrina et al (U.S. Pub. 2009/0099511 A1, hereinafter “Sutrina”), Jones et al (U.S. Pub. 2010/0016767 A1, hereinafter “Jones”) and Stuva et al (U.S. Pub. 2015/0306299 A1, hereinafter “Stuva”) claiming priority to a PCT application filed 12/16/2013). 
However, these references do not disclose the invention as claimed.
Regarding claims 1 and 22, the closest prior art of record fails to teach among all the limitations or render obvious the claimed controller configured for, or the method of carrying out the steps of, receiving via a user interface location data identifying a location, determining an atmospheric pressure associated with the location and determining the minimum and peak vacuum level for operating the breastmilk expression system based on the atmospheric pressure associated with the location. For .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/06/2021